--------------------------------------------------------------------------------

Exhibit 10.2
 
STOCKHOLDER SUPPORT AGREEMENT
 
This Stockholder Support Agreement (this “Agreement”) is entered into as of July
25, 2011, by and among Paradigm Holdings, Inc., a Nevada corporation (the
“Company”), CACI, INC.—FEDERAL, a Delaware corporation (“Parent”) and
__________________ (the “Stockholder”).  The Stockholder is executing this
Agreement only in its capacity as the owner of the Subject Securities.
 
RECITALS
 
WHEREAS, on July 25, 2011, the Board of Directors of the Company adopted an
Agreement and Plan of Merger among the Company, Parent and CACI Newco
Corporation, a Nevada corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”) (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, a plan of merger of Merger Sub
with and into the Company (the “Merger”), and unconditionally recommended the
plan of merger represented by the Merger Agreement and submitted the same to the
stockholders of the Company for approval;
 
WHEREAS, as of the date hereof, the Stockholder is the record holder and
beneficial owner (as such term is defined in Rule 13d-3 of the Exchange Act) of
(x) that number of shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) and (y) such options to purchase that number of
shares of Common Stock (the “Options”, and as exercised, the “Option Shares” and
together with any Common Stock, the “Subject Shares”, and together with the
Options, the “Subject Securities”), in each case as is set forth on Schedule 1
to this Agreement;
 
WHEREAS, under the Merger Agreement, the Stockholder will receive substantial
value for its Subject Securities; and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Parent has
requested that the Stockholder enter into this Agreement pursuant to which the
Stockholder shall, among other things, consent to the approval of the Merger
Agreement and the Merger and agree to support the transactions contemplated
thereby, pursuant and subject to the terms and conditions in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
1.             Written Consent and Further Agreement to Vote.
 
(a)           Concurrent with the execution and delivery of this Agreement, the
Stockholder shall, pursuant to, and in accordance with, the Bylaws, execute and
deliver, or cause to be executed and delivered, to the Company, with a copy to
Merger Sub, an action by written consent in the form attached as Exhibit A to
this Agreement (the “Written Consent”), which Written Consent shall be
irrevocable except as set forth in Section 8.
 
(b)           The Stockholder agrees with Parent (and not any other stockholder
of the Company (each stockholder of the Company other than the Stockholder, an
“Other Stockholder” and, collectively, the “Other Stockholders”)) that, during
the term of this Agreement, at any meeting of the stockholders of the Company,
however called, the Stockholder shall vote (or cause to be voted) the Subject
Shares (i) in favor of the Merger, the Merger Agreement and transactions
contemplated thereby, and (ii) against the adoption of an Adverse Proposal.  For
purposes of this Agreement, the term “Adverse Proposal” means (A) any
Acquisition Proposal or (B) any of the following actions (other than the Merger
and the other transactions contemplated by the Merger Agreement): (1) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company or any of its Subsidiaries; (2) any
sale, lease or other similar transfer of all or substantially all of the assets
of the Company or any of its Subsidiaries, or a reorganization,
recapitalization, dissolution or liquidation of the Company or any of its
Subsidiaries; (3) any other action, proposal, transaction or agreement that in
any way serves to or would reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of such Stockholder under this Agreement;
or (4) any amendment of the Articles of Incorporation or Bylaws or any other
action, proposal, transaction or agreement that in any way serves to or would
reasonably be expected to postpone, prevent, materially interfere with or
materially and adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

(c)           If any stockholder vote in respect of the Merger, the Merger
Agreement or the transactions contemplated thereby is taken by written consent,
the provisions of this Agreement imposing obligations in respect of or in
connection with any vote of shareholders shall apply thereto.
 
2.             Irrevocable Proxy.
 
(a)           Grant of Proxy.  The Stockholder hereby appoints Parent and any
designee of Parent, each of them individually, the Stockholder’s proxy and
attorney-in-fact during the term of this Agreement, with full power of
substitution and re-substitution, to vote, direct the vote or act by written
consent with respect to the Subject Shares (i) in accordance with Section 1
hereof and (ii) to sign its name (as a stockholder) to any consent, certificate
or other document relating to the Company that the law of the State of Nevada or
the rules of any bank, broker or depositary may permit or require in connection
with any matter referred to in Section 1.  This proxy is given to secure the
performance of the duties of the Stockholder under this Agreement and its
existence will not be deemed to relieve the Stockholder of its obligations under
Section 1.  The Stockholder affirms that this proxy is coupled with an interest
and is irrevocable until termination of this Agreement pursuant to Section 8,
whereupon such proxy and power of attorney shall automatically terminate and be
deemed null and void.  The Stockholder will take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy. The proxy granted herein is intended to comply with the requirements of
Section 78.355(5) of the NRS applicable to irrevocable proxies.  The proxy
granted herein shall not be revoked when the interest with which it is coupled
is extinguished.  The power of attorney granted by the Stockholder herein is a
durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of the Stockholder.
 
(b)           Other Proxies Revoked.  The Stockholder represents that any proxy
heretofore given in respect of the Subject Shares is not irrevocable, has
revoked any and all such proxies, and hereby revokes any and all such proxies to
the extent not previously revoked.
 
3.           Restrictions on Transfers of Beneficial Ownership. During the term
of this Agreement, the Stockholder will not, directly or indirectly: (a) except
pursuant to the terms of this Agreement offer for sale, sell, transfer, tender,
pledge, encumber, assign or otherwise dispose of (each, a “Transfer”), or enter
into any contract, option or other arrangement or understanding with respect to
or consent to the offer for the sale, transfer, tender, pledge, encumbrance,
assignment or other disposition of, any or all of the Subject Shares (other than
a transfer by the Stockholder to an Affiliate of such Stockholder that has
entered into an agreement in the form of this Agreement with Parent or expressly
agreed to be bound by the terms and conditions of this Agreement in a written
agreement reasonably acceptable to Parent); (b) except pursuant to the terms of
this Agreement or as otherwise called for by the Merger Agreement, (i) deposit
any Subject Shares into a voting trust, (ii) grant any proxies or powers of
attorney or enter into a voting agreement with respect to any of the Subject
Shares, or (iii) enter into any other agreement or understanding with respect to
the voting of any of the Subject Shares; (c) convert or consent to the
conversion of any of the Subject Shares into any other class of capital stock or
other securities of the Company; or (d) take any action that would reasonably be
expected to make any of its representations or warranties contained herein
untrue or incorrect in any material respect or have the effect of impairing the
ability of Stockholder to perform Stockholder’s obligations under this Agreement
or preventing or delaying the Merger or consummation of any of the other
transactions contemplated by the Merger Agreement.  Any attempted Transfer of
the Subject Shares or any interest therein in violation of this Section 3 shall
be null and void ab initio.
 
 
 
-2-

--------------------------------------------------------------------------------

 

4.             No Solicitation.  The Stockholder shall, and shall cause each
agent and representative (including any investment banker, financial advisor,
attorney, accountant or other representative retained by the Stockholder or any
such representative) (each, a “Stockholder Representative”) of the Stockholder
to, immediately cease any discussions or negotiations with any other parties
conducted heretofore (other than Parent and Merger Sub) with respect to any
Acquisition Proposal.  The Stockholder shall not, nor shall it permit its
Stockholder Representatives to, directly or indirectly through another
Person:  (i) solicit, initiate, induce, knowingly facilitate or encourage the
making by any Person (other than Parent and its Subsidiaries) of any Acquisition
Proposal or Acquisition Inquiry or take any actions that would reasonably be
expected to lead to any Acquisition Proposal or Acquisition Inquiry; (ii) enter
into discussions or negotiations with any Person in furtherance of an
Acquisition Inquiry or to obtain an Acquisition Proposal; (iii) approve, endorse
or recommend any Acquisition Proposal or Acquisition Inquiry; (iv) furnish any
nonpublic information regarding the Company or any of its Subsidiaries to any
Person in connection with or in response to an Acquisition Proposal or
Acquisition Inquiry; or (v) enter into any Contract with respect to any
Acquisition Proposal or Acquisition Inquiry.  Without limiting the foregoing, it
is agreed that any violation of the foregoing by the Stockholder shall be a
violation of Section 6.4 of the Merger Agreement by the Company.
 
5.             No Limitations on Stockholder’s Action as a Director.  The
Stockholder executes this Agreement solely in its capacity as the owner of its
Subject Securities, and nothing in this Agreement shall limit or restrict the
Stockholder, or any partner, member, director, officer, employee of any
Affiliate of the Stockholder, who is or becomes during the term hereof a member
of the board of directors of the Company or any of its Subsidiaries from acting,
omitting to act or refraining from taking any action, in such person’s capacity
as a member of the board of directors of the Company or any of its Subsidiaries,
including all actions taken by such person in accordance with such person’s
fiduciary duties as a director of the Company or any of its Subsidiaries or
otherwise as permitted by the Merger Agreement.
 
6.             Representations and Warranties of Stockholder.  The Stockholder
hereby represents and warrants to Parent as follows:
 
(a)           Ownership.  Except as otherwise set forth on Schedule 1, the
Stockholder is the record and beneficial owner of, and has good and valid title
to its Subject Shares, free and clear of any liens, pledges, hypothecations,
charges, mortgages, security interests, encumbrances, and community property
interests.  Except as expressly set forth on Schedule 1, there are no options,
warrants or other rights, agreements, voting trusts, proxies, arrangements or
commitments of any character to which the Stockholder is a party relating to the
pledge, disposition or voting of any of the Subject Shares.  Except as expressly
set forth on Schedule 1, except for its Subject Shares, the Stockholder does not
beneficially own any securities of the Company on the date hereof, and does not,
directly or indirectly, beneficially own or have any option, warrant or other
right to acquire any securities of the Company that are or may by their terms
become entitled to vote or any securities that are convertible or exchangeable
into or exercisable for any securities of the Company that are or may by their
terms become entitled to vote.
 
(b)           Organization, Authority.  The Stockholder has all requisite power
and authority and legal capacity to enter into, execute and deliver this
Agreement and to perform fully the transactions contemplated hereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.
 
 
 
-3-

--------------------------------------------------------------------------------

 

(c)           Execution and Delivery.  This Agreement has been duly executed and
delivered by the Stockholder and constitutes a valid and binding obligation of
the Stockholder enforceable against the Stockholder in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, reorganization, insolvency, moratorium,
liquidation and other laws relating to, or affecting the enforceability of
creditors’ rights and remedies generally.
 
(d)           No Conflicts.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions hereof will not, conflict with, result in a violation or
breach of, or constitute a default (or an event that, with notice or lapse of
time or both, would result in a default) or give rise to any right of
termination, amendment, cancellation, notice or acceleration under, (i) any loan
or credit agreement, bond, note, mortgage, indenture, lease or any other
contract, agreement, or instrument to which the Stockholder is a party or by
which the Stockholder or any of its Subject Shares is bound, or (ii) any law,
injunction, judgment, writ, decree, order or ruling applicable to the
Stockholder or to such Stockholder’s property or assets.  Subject to appropriate
filings under securities laws (which the Stockholder agrees to make promptly),
to the extent applicable, no consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Entity or other Person
on the part of the Stockholder is required in connection with the valid
execution and delivery of this Agreement by the Stockholder, the consummation by
the Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof.  No consent of the Stockholder’s
spouse is necessary under any “community property” or other laws in order for
the Stockholder to enter into and perform its obligations under this Agreement.
 
(e)           Reliance.  The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance under this Agreement.
 
7.             Representations and Warranties of Parent.  Parent hereby
represents and warrants to the Stockholder as follows:
 
(a)           Organization, Authority.  Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Parent has all the requisite power and authority to enter into,
execute and deliver this Agreement and to perform fully the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement.
 
(b)           Execution and Delivery.  This Agreement has been duly executed and
delivered by Parent and constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, reorganization, insolvency, moratorium, liquidation and other laws
relating to, or affecting the enforceability of creditors’ rights and remedies
generally.
 
(c)           No Conflicts.  Neither the execution and delivery of this
Agreement nor the performance by Parent of its obligations hereunder will result
in a violation or breach of, or constitute a default (or an event that, with
notice or lapse of time or both, would result in a default) or give rise to any
right of termination, amendment, cancellation, or acceleration under, (i)
Parent’s certificate of incorporation, bylaws or other constituent documents,
(ii) any contract, obligation, commitment, agreement, restriction,
understanding, or instrument to which Parent is a party or by which Parent is
bound, (iii) any injunction, judgment, writ, decree, order or ruling applicable
to Parent, or (iv) subject to the filing of any reports under Sections 13(d) and
16 of the Exchange Act as may be required in connection with this Agreement or
the Merger Agreement and the transactions contemplated hereby and thereby, any
law, statute, rule or regulation applicable to Parent.  Subject to appropriate
filings under securities laws (which Parent agrees to make promptly), to the
extent applicable, no consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or other Person on the part
of Parent is required in connection with the valid execution and delivery of
this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby or compliance by Parent with any of the provisions hereof.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.            Termination.  Except as otherwise set forth below, this Agreement
shall terminate, and the provisions hereof shall be of no further force or
effect, upon the earliest of:
 
(a)           the Effective Time;
 
(b)           the date upon which the Merger Agreement is validly terminated in
accordance with its terms; and
 
(c)           the delivery of written notice by Parent to the Stockholder of the
termination of this Agreement.
 
If this Agreement terminates pursuant to this Section 8, then any written
consent delivered by the Stockholder pursuant to Section 1 and the proxies
granted by the Stockholder pursuant to Section 2(a) shall terminate and be
deemed null and void.  If this Agreement terminates pursuant to Sections 8(b) or
8(c) above, then any release granted pursuant to Section 9 shall terminate and
be deemed null and void.
 
9.             Release.
 
(a)           Effective as of the Effective Time and in consideration of the
payment or right to receive payment of the portion of the Merger Consideration
and other amounts, whether or not payable as of the Closing, to which the
Stockholder is entitled pursuant to the Merger Agreement, the Stockholder (in
its capacity as such), (i) on behalf of itself and its heirs, next-of-kin,
administrators, executors and Affiliates and their respective partners, members,
stockholders, managers, equity holders, directors, officers and employees, and
(ii) on behalf of any other agents, successors, assigns and any other Person
claiming by, through or under any of the foregoing (collectively, the “Releasing
Parties”), hereby fully, forever, irrevocably and unconditionally waives,
releases and discharges the Company and its Affiliates and their respective
officers, directors, agents, employees, stockholders, equity holders,
Subsidiaries, successors and assigns (the “Released Parties”) from any and all
actions, causes of action, suits, debts, covenants, controversies, damages,
judgments, executions, claims and demands whatsoever, based upon any theory of
foreign, federal, state or local statutory, regulatory or common law, and any
and all claims and demands of whatever kind or character, whether vicarious,
derivative, or direct, whether fixed, contingent or liquidated, or whether known
or unknown, that may be or could have been asserted, with respect to or arising
during or in connection with the period commencing at the beginning of time and
ending at the date hereof out of any event, occurrence, act or failure to act
relating to the Company (collectively, the “Released Matters”).  The Stockholder
represents and warrants that it has not assigned any of its claims released by
this Section 9(a).
 
(b)           The foregoing shall not constitute a release of claims or any
other matter with respect to (i) payment of any portion of the Merger
Consideration and other amounts to which the Stockholder is entitled pursuant to
the terms and conditions of the Merger Agreement, (ii) any of the rights of the
Stockholder or any obligations of the Released Parties to the Stockholder
arising under the Merger Agreement, (iii) any of the rights of the Stockholder
to indemnification from the Company in the Stockholder’s capacity as a director
or officer of the Company, including, without limitation, for actions or
inactions by the Stockholder or any of its Affiliates and (iv) any rights of the
Stockholder to accrued compensation, expense reimbursement and employee benefits
(including in connection with Section 6.11 of the Merger Agreement) to which the
Stockholder is entitled as a result of its employment with the Company or its
Subsidiaries prior to the Effective Time.  The Stockholder acknowledges and
agrees that payment of the Merger Consideration and other amounts payable under
the Merger Agreement for its Subject Securities may be subject to the
application and/or withholding and reporting of applicable payroll taxes as
required by law and authorizes the withholding of all applicable taxes from the
payment of such consideration.  The Stockholder, on behalf of itself and each of
the Releasing Parties, hereby irrevocably agrees not to assert, directly or
indirectly, any claim or demand, or to commence, institute or cause to be
commenced or instituted, any proceeding of any kind against any Released Party
based upon any matter released hereby.
 
 
 
-5-

--------------------------------------------------------------------------------

 

(c)           The Stockholder hereby waives all rights under Section 1542 of the
Civil Code of the State of California, and any other similar law, rule,
provision or statute of Nevada or any other jurisdiction, which states in full
(or otherwise in substance) as follows:
 
 
“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his  or her settlement with
the debtor.”
 
Thus, notwithstanding the provisions of Section 1542 and any similar law, rule,
provision or statute of Nevada or any other jurisdiction which operates to bar
the release of unknown claims, and to implement a full and complete release and
discharge of claims as set forth above, the Stockholder expressly acknowledges
that, subject to Section 9(b), this Section 9 is intended to include in its
effect, without limitation, all claims the Stockholder does not know or suspect
to exist in the Stockholder’s favor at the time of signing this Agreement, and
that this Agreement contemplates the extinguishment of any such claim or claims.
 
(d)           The Stockholder represents and warrants that the Stockholder (i)
has read this Agreement, including the above waiver, (ii) has consulted counsel
or has had the opportunity to consult counsel about this Agreement and
specifically about the waiver provided in this Section 9, (iii) understands this
Agreement and such waiver and (iv) freely and knowingly enters into this
Agreement.  The Stockholder acknowledges that the Stockholder may later discover
facts different from or in addition to those the Stockholder now knows or
believes to be true regarding the matters released in this Section 9, and even
so agrees that the releases and agreements contained in this Agreement shall
remain effective in all respects notwithstanding any later discovery of any
different or additional facts.
 
(e)           This Section 9 shall be of no force and effect unless and until
the Effective Time has occurred and shall terminate automatically upon the date
on which the Merger Agreement is terminated in accordance with its terms.
 
10.           Miscellaneous.
 
(a)           Adjustments.  In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Subject Shares
or the like or any other action that would have the effect of changing the
Stockholder’s ownership of the Subject Shares or (ii) the Stockholder becomes
the record holder or beneficial owner of any additional shares of Common Stock
or Preferred Stock (including any such shares acquired by exercise of options,
warrants or otherwise), then the terms of this Agreement will apply to all of
the shares of Common Stock and Preferred Stock held by the Stockholder
immediately following the effectiveness of the events described in clause (i) or
the Stockholder becoming the record holder or beneficial owner thereof, as
described in clause (ii), as though they were Subject Shares hereunder.
Notwithstanding the foregoing, each Stockholder shall immediately notify Parent
in writing, and obtain the prior written consent of Parent, if it intends to
purchase or otherwise acquire beneficial ownership, voting or other rights to
any capital stock of the Company after the date hereof, and to promptly notify
Parent of the number of any new shares of capital stock of the Company acquired
by the Stockholder, if any, after the date hereof.
 
 
 
-6-

--------------------------------------------------------------------------------

 

(b)           Waiver of Dissenter’s Rights. The Stockholder hereby consents to
and approves the actions taken by the Company Board in approving the Merger
Agreement and this Agreement, the Merger and the other transactions contemplated
by the Merger Agreement.  The Stockholder hereby waives, and agrees not to
exercise or assert, any right of dissent or similar rights under the NRS or
other applicable law in connection with the Merger.
 
(c)           Publication. The Stockholder hereby permits Parent to publish and
disclose in all documents and schedules filed with the SEC or The New York Stock
Exchange its identity and ownership of the Subject Shares and the nature of its
commitments, arrangements and understandings pursuant to this Agreement;
provided, however, that such publication and disclosure shall be subject to the
prior review and comment by the Stockholder.  Except as provided above or as may
be required by applicable law, without the prior written consent of the other
parties, (i) neither the Stockholder nor Parent shall issue any press release or
make any other public statement with respect to this Agreement or the terms
hereof and (ii) the Stockholder shall not issue any press release or make any
other public statement with respect to the Merger Agreement, the Merger or any
other transactions contemplated by the Merger Agreement.
 
(d)           Further Actions.  Each of the parties hereto agrees that it will
execute and deliver such other documents and instruments and to take such
further actions as from time to time may be necessary or appropriate to
effectuate this Agreement.
 
(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given if delivered personally, delivered by
UPS or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
If to the Stockholder, to the Stockholder’s address on the signature page
hereto, with copies (which shall not constitute notice) to the Company and
Holland & Knight LLP at the addresses below.


If to the Company:


Paradigm Holdings, Inc.
9715 Key West Avenue, 3rd Floor
Rockville, Maryland  20850
Attention: Peter B. LaMontagne
Fax:  (240) 580-1902
 
with a copy (which shall not constitute notice) to:
 
Holland & Knight LLP
1600 Tysons Boulevard, Suite 700
McLean, Virginia  22102
Attention:  Jonathan Wolcott
Fax:  (703) 720-8610

 
 
-7-

--------------------------------------------------------------------------------

 


If to Parent:


CACI International Inc
1100 North Glebe Road
Arlington, VA 22201
Attention:  President
Fax:  (703) 841-2891
 
with copies (which shall not constitute notice) to:
 
CACI International Inc
1100 North Glebe Road
Arlington, VA 22201
Attention:  Legal Division
Fax:  (703) 841-2850
 
and
 
Sheppard, Mullin, Richter & Hampton, LLP
1300 I Street, NW
11th Floor East
Washington, D.C. 20005
Attention:  Robert L. Magielnicki and Lucantonio N. Salvi
Fax:  (202) 312-9454
 
All such communications shall be deemed to have been duly given: (i) in the case
of a notice delivered by hand, when personally delivered, (ii) in the case of a
notice sent by facsimile, upon transmission subject to telephone and automated
confirmation of receipt and (iii) in the case of a notice sent by overnight
courier service, the date delivered at the designated address, in each case
given or addressed as aforesaid.
 
(f)           Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other parties, except that Parent may
assign this Agreement to a wholly-owned Subsidiary of Parent in connection with
the concurrent assignment of the Merger Agreement to such Subsidiary of Parent,
but no such assignment shall relieve Parent of its obligations hereunder.  Any
attempt to make any such assignment without such consent shall be null and
void.  Subject to the preceding sentences, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties, their respective
successors and permitted assigns.
 
(g)           Third Party Beneficiaries.  Notwithstanding anything contained in
this Agreement to the contrary, nothing in this Agreement, expressed or implied,
is intended to or shall confer on any Person other than the parties hereto or
their respective permitted successors and assigns any rights, benefits,
remedies, obligations or liabilities whatsoever under or by reason of this
Agreement.
 
 
 
-8-

--------------------------------------------------------------------------------

 

(h)           Entire Agreement.  This Agreement and the Merger Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, either
written or oral, among the parties, or any of them, with respect thereto.
 
(i)           Waivers.  Any agreement on the part of a party to waive any
provision of this Agreement, or to extend the time for any performance
hereunder, will be valid only if set forth in an instrument in writing signed on
behalf of such party.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, nor any failure or delay on the part
of any party hereto in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance of any
representations, warranties, covenants or agreements contained in this
Agreement.  The waiver by any party hereto of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.
 
(j)           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision, (ii) the word “including” means “including without
limitation” and is intended by the parties to be by way of example rather than
limitation, (iii) reference to any Section means such Section hereof, (iv) any
reference in this Agreement to $ shall mean U.S. dollars, and (v) any reference
in this Agreement to gender shall include both genders, and words imparting the
singular number only shall include the plural and vice versa.  No provision of
this Agreement shall be interpreted or construed against any party hereto solely
because such party or its legal representative drafted such provision.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.
 
(k)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF (EXCEPT AS
EXPRESSLY PROVIDED HEREIN THAT THE NRS SHALL BE APPLICABLE OR OTHERWISE INSOFAR
AS NEVADA CORPORATION LAW SHALL BE MANDATORILY APPLICABLE HERETO).
 
(l)           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Relevant
Courts for any litigation arising out of or relating to this Agreement (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Relevant Courts and agrees not to plead or claim in any Relevant Court that such
litigation brought therein has been brought in an inconvenient forum; provided,
however, that nothing in this Section 10(l) is intended to waive the right of
any party to remove any such action or proceeding commenced in any such state
court to an appropriate federal court to the extent the basis for such removal
exists under applicable law.  The parties agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any
Relevant Court, to the address specified in Section 10(e), shall constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.
 
 
 
-9-

--------------------------------------------------------------------------------

 

(m)           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in
equity.  Each party agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that the
party seeking such injunction, specific performance or other equitable relief
has an adequate remedy at law or that any award of specific performance is not
an appropriate remedy for any reason at law or equity.  In the event that any
party seeks an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the terms and provisions of this Agreement, such
party shall not be required to provide any bond or other security in connection
with any such injunction or other order, decree, ruling or judgment.
 
(n)           Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or electronic data file), each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
 
(o)           Severability.  Should any provision of this Agreement be
judicially declared to be invalid, unenforceable or void, such decision will not
have the effect of invalidating or voiding the remainder of this Agreement, and
the part or parts of this Agreement so held to be invalid, unenforceable or void
will be deemed to have been stricken herefrom, and the remainder will have the
same force and effectiveness as if such stricken part or parts had never been
included herein.
 
(p)           Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED, OR
WHICH IN THE FUTURE MAY BE DELIVERED, IN CONNECTION WITH THE MERGER OR THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
(q)           Voidability.  If prior to the execution hereof, the Company Board
shall not have duly and validly authorized and approved by all necessary
corporate action this Agreement, the Merger Agreement and the transactions
contemplated hereby and thereby, so that by the execution and delivery hereof
Parent or Merger Sub would become, or could reasonably be expected to become, an
“Interested stockholder” with whom the Company would be prevented for any period
pursuant to the NRS from engaging in any “combination” (as such terms are
defined in Section 78.411 et seq. of the NRS), then this Agreement shall be void
and unenforceable until such time as such authorization and approval shall have
been duly and validly obtained (at which time this Agreement shall become
automatically effective and enforceable without further action by any party
hereto).
 
(r)           Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
(s)           Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given to them in the Merger
Agreement.  Notwithstanding anything to the contrary contained herein, for
purposes of this Agreement only, the Stockholder and the Company shall be deemed
not to be Affiliates of each other (or of any other Person who would otherwise
be an Affiliate as a result of an Affiliate relationship between the Stockholder
and the Company).
 
 
 
-10-

--------------------------------------------------------------------------------

 

(t)           Acknowledgements.  The Stockholder hereby waives any and all
notices and consent rights (other than consent rights satisfied by this
Agreement and the Written Consent), solely with respect to the Merger Agreement
and all agreements, understandings or arrangements entered into connection with
the Merger Agreement, including this Agreement (collectively, the “Transaction
Documents”), and with respect to the transactions contemplated by the
Transaction Documents, to which it is otherwise entitled under the terms of the
Company’s articles of incorporation or bylaws or any agreement, understanding or
arrangement to which the Stockholder or its Affiliates are party with the
Company; provided, that this waiver shall not apply to any notices or consents
rights afforded to such Stockholder under the Transaction Documents.
 
(u)           Independent Nature of Stockholders’ Obligations and Rights.
 
(1)           The obligations of the Stockholder under this Agreement or any
other Transaction Document are several and not joint with the obligations of any
Other Stockholder, and the Stockholder shall not be responsible in any way for
the performance of the obligations of any Other Stockholder under the
Transaction Documents.  Nothing contained herein or in any other Transaction
Document, and no action taken by the Stockholder pursuant hereto or any Other
Stockholder pursuant thereto, shall be deemed to constitute the Stockholder, on
the one hand, and any Other Stockholder, on the other hand, as (and each of the
Company and Parent acknowledges that the Stockholder and the Other Stockholders
do not so constitute) a partnership, an association, a joint venture or any
other kind of group (including, without limitation, within the meaning of
Section 13(d)(3) under the Exchange Act or Rule 13d-5(b)(1) thereunder) or
entity, or create a presumption that the Stockholder is in any way acting in
concert or as a group (including, without limitation, within the meaning of
Section 13(d)(3) under the Exchange Act or Rule 13d-5(b)(1) thereunder) or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters and neither the Company nor Parent, nor any
of their respective Affiliates, shall assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction
Documents.  The decision of the Stockholder to enter into this Agreement and any
other Transaction Document to which the Stockholder is a party, and with respect
to the performance of its obligations hereunder and thereunder, has been made by
the Stockholder independently of any Other Stockholder.
 
(2)           Each of the Company, Parent and the Stockholder confirm that the
Stockholder has, independently of any Other Stockholder, participated with
Company and Parent in the negotiation of this Agreement and to the extent it is
a party thereto, the other Transaction Documents.  The Stockholder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any Other Stockholder
to be joined as an additional party in any proceeding for such purpose.
 
 [SIGNATURE PAGE TO FOLLOW]
 
 
 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 
Stockholder:
       
Name:
                     
Address:
                              Fax:                              
Company:
PARADIGM HOLDINGS, INC.
                      By:        
Name:
     
Title:
                           
Parent:
CACI, INC.—FEDERAL
                      By:        
Name:
     
Title:
 



 
[Signature Page to Common Stockholder Support Agreement]
 

--------------------------------------------------------------------------------